Citation Nr: 9906240	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  89-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back strain with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for 
cervical spine disability with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1949 to August 1951, 
and from June 1954 to August 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1988 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 10 percent for low back strain.  The case 
was previously before the Board in June 1990 and September 
1992 when it was remanded for further evidentiary 
development.  By a rating action in July 1994 a 20 percent 
evaluation was assigned for low back strain with degenerative 
changes, which was made effective retroactive to the date of 
service connection in September 1988, and service connection 
was granted for residuals of cervical strain, evaluated as 
10 percent disabling.  The veteran appealed the assignment of 
the 10 percent rating. 

The case was again before the Board in May 1996 and again in 
September 1997 when it was remanded for further development 
of the evidence.  In September 1998 the case was once again 
remanded in response to the veteran's request for a travel 
Board hearing.  Inasmuch as the veteran withdrew that request 
later in September 1998, the case has been returned to the 
Board.


REMAND

On review of the record the Board notes that the most recent 
January 1998 VA orthopedic examination, and March 1998 VA 
neurological examination do not comply with the mandate of 
our September 1997 remand inasmuch as they are not in 
accordance with the directives of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet.App. 202 (1995), that a VA rating examination must 
adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination.  In DeLuca, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 
(1994).  It was specified that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  In the prior remand, the Board 
specifically requested that the examiner express the above in 
terms of additional loss of motion and that, if this was not 
feasible, the examiner was to so state for the record.  It 
does not appear that the examiners made any attempt to comply 
with the action requested in the remand. 

The Board notes that the January 1998 orthopedic examiner 
recorded that the veteran complained of recurrent low back 
pain and the diagnoses included low back pain secondary to 
degenerative disc disease and facet arthritis at the L5-S1 
level.  Similarly, on neurological examination conducted in 
March 1998 it was recorded the veteran noted difficulty 
turning his head from side to side with subjective stiffness, 
grinding, creaking, productive of pain with this movement.  
The veteran reportedly rated his neck pain and stiffness as 4 
on a scale of 1 to 10.  He also noted stiffness around the 
waist with lumbar spine pain which he described as a 1 on a 
scale of 1 to 10.  These examination reports do not satisfy 
the DeLuca directives which specifically require that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain, weakened movement, excess 
fatigability or incoordination and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

Although further delay is regrettable, an additional VA 
orthopedic examination is necessary to ensure that VA has 
fulfilled its duty to assist the veteran in the development 
of evidence pertinent to his claim, and to ensure a fully 
informed decision regarding the veteran's appeal.  In this 
regard it is noted that the Court recently held that a remand 
by the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  It was held further that a remand by the 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand. 38 U.S.C. § 303.  Finally, it was hold 
that where the remand orders of the Board or the Court are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, No. 97-78 (U.S. Vet App. June 
26, 1998).  Up-to-date treatment records also should be 
compiled on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for his low back and cervical 
spine disabilities since January 1998.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained pertinent medical 
records for association with the claims 
folder.

2.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his service-connected 
disabilities of the low back and cervical 
spine. The examiners must thoroughly 
review the claims folder, to include a 
copy of this remand, prior to evaluating 
the veteran.  All indicated tests and 
studies should be performed, to include 
full range of motion studies, expressed 
in degrees.  All clinical findings must 
be clearly set forth in the examination 
report.  Additionally the examiner must 
provide the following opinions based upon 
the medical evidence of record.

a. The examiner should state an 
opinion as to whether the veteran's 
lumbar spine and cervical spine 
exhibit functional loss due to pain, 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b. The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups. 

Full supporting rationale must be 
provided for the opinions expressed.  If 
the examiner is unable to provide the 
information requested above in terms of 
additional range of motion loss, the 
examiner must so state that for the 
record and to explain why it would not be 
feasible.

3.  The RO should review the report of 
the orthopedic  examination in order to 
determine whether it complies with DeLuca 
and the development requested above.  If 
it is not compliant, the RO must take the 
necessary corrective action.  

4.  Following the completion of all above 
requested actions the RO should review 
the disability evaluations in question.  
If any action taken remains adverse to 
the veteran he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 6 -


